United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1930
                                  ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Nebraska.
Ricardo Nelson Muro, also known as *     [PUBLISHED]
Mario Gomez, also known as          *
Ricardo Nelson Murodiaz,            *
                                    *
            Appellant.              *
                               ___________

                             Submitted: December 17, 2003

                                 Filed: February 2, 2004
                                  ___________

Before WOLLMAN, LAY, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Ricardo Nelson Muro appeals the sentence imposed following his guilty plea
to conspiracy to possess with intent to distribute cocaine and methamphetamine in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1) and 846. He argues that the district
court1 erred in refusing to grant him a three-level reduction for acceptance of


      1
       The Honorable Laurie Smith-Camp, United States District Judge for the
District of Nebraska.
responsibility, U.S. Sentencing Guidelines Manual § 3E1.1 (2003), notwithstanding
the two-level enhancement he received for obstruction of justice, id. § 3C1.1.
Because these two adjustments are simultaneously permitted only in extraordinary
cases, and because we believe the district court reasonably found that Muro’s
situation was not extraordinary, we affirm.

       A few months after his indictment, Muro elected to resolve the charges against
him through a plea agreement. The plea agreement stipulated a drug quantity
equivalent to 764 kilograms of marijuana, resulting in a base offense level of 30.
Muro has a criminal history category of II. Because he timely notified authorities that
he intended to enter a guilty plea, his original presentence report recommended a
three-level reduction for acceptance of responsibility, U.S. Sentencing Guidelines
Manual § 3E1.1, that would have resulted in a sentencing range of 78-97 months.
Muro was placed on pretrial release pending his sentencing hearing. About two
weeks later, two men approached Muro at his work and told him to pay for the drugs
the DEA had seized. Muro felt threatened and, believing his life was in danger, fled
to California. He did not inform the authorities or his family where he had gone, and
he failed to appear at his sentencing hearing. A warrant was issued for his arrest and
he was apprehended in California seven months after he fled Nebraska. At Muro’s
subsequent sentencing hearing, the district court imposed a two-level enhancement
for obstruction of justice under section 3C1.1 and denied a three-level reduction for
acceptance of responsibility. Muro was sentenced at an offense level of 32 and given
135 months’ imprisonment, a sentence at the low end of the new guideline range.

      We review for clear error the district court’s findings with respect to sentencing
enhancements and reductions. United States v. Martinez, 234 F.3d 1047, 1048 (8th
Cir. 2000) (per curiam). We extend great deference to the district court in
determining whether to grant or deny these adjustments. See United States v.
Calderon-Avila, 322 F.3d 505, 507 (8th Cir. 2003) (per curiam).



                                          -2-
      The sentencing guidelines address the possible application of both an
obstruction of justice enhancement and an acceptance of responsibility reduction:

      Conduct resulting in an enhancement under § 3C1.1 (Obstructing or
      Impeding the Administration of Justice) ordinarily indicates that the
      defendant has not accepted responsibility for his criminal conduct.
      There may, however, be extraordinary cases in which adjustments under
      both §§ 3C1.1 and 3E1.1 may apply.


U.S. Sentencing Guidelines Manual § 3E1.1, cmt. n.4 (2003).

       We apply a “totality of the circumstances” analysis to determine whether a case
is an “extraordinary case” for purposes of applying the exception. United States v.
Honken, 184 F.3d 961, 968-69 (8th Cir. 1999). The district court should consider,
among other things, whether the obstructive conduct was an isolated incident,
whether it was voluntarily or involuntarily terminated, whether the defendant
admitted and recanted his obstructive conduct, and to what degree he accepted
responsibility and aided the prosecution. Id. The phrase “extraordinary cases” refers
to a narrow set of occurrences that are “extremely rare and highly exceptional.” Id.
at 969-70. It is not generally extraordinary when a defendant “merely cease[s]
obstructive conduct.” Id. at 970. A defendant must earn an adjustment for
acceptance of responsibility by performing positive actions that counter his negative
ones. Id. at 973.

       The district court properly considered Muro’s circumstances and did not
commit clear error in concluding that Muro’s situation was not exceptional. See
United States v. Stoltenberg, 309 F.3d 499, 500 (8th Cir. 2002) (per curiam) (noting
that the district court has discretion in how it assigns weight to each factor). Muro
failed to take any affirmative action to confirm his acceptance of responsibility after
he fled Nebraska. He merely provided an excuse for his flight and failure to appear


                                         -3-
for his sentencing hearing. Although the district court found credible Muro’s claim
of fear for his safety, it reasonably concluded that Muro willfully chose the course of
conduct that obstructed justice instead of choosing other options, such as contacting
Pretrial Services or the DEA to report the threat. Muro continued to violate his
conditions of pretrial release by failing to inform authorities where he was and did not
cease his obstructive conduct until he was involuntarily apprehended seven months
later. His case is therefore no different from many other cases involving flight before
sentencing and thus does not qualify as “exceptional.”

      The judgment is affirmed.
                     ______________________________




                                          -4-